State of New York
Court of Appeals
                                                          This memorandum is uncorrected and subject to
                                                        revision before publication in the New York Reports.




 No. 79 SSM 12
 In the Matter of Tyrell FF., &c.

 Schenectady County Department
 of Social Services,
        Respondent;
 Jaquasisa GG.,
        Appellant.




 Submitted by Karen R. Crandall, for appellant.
 Submitted by Michael R. Godlewski, for respondent.




 *    *     *    *     *     *      *   *    *    *     *     *      *     *     *      *     *

 On review of submissions pursuant to section 500.11 of the Rules, appeal dismissed,
 without costs, upon the ground that the order appealed from does not finally determine the
 proceeding within the meaning of the Constitution. Chief Judge DiFiore and Judges
 Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.


 Decided June 25, 2019